Title: To Thomas Jefferson from Charles Cotesworth Pinckney, 13 November 1792
From: Pinckney, Charles Cotesworth
To: Jefferson, Thomas



Sr
Charleston Novr: 13. 1792.

In consequence of your favour of the 8th: of October, the Agricultural Society have directed me to inform you that they will instantly take measures to lodge in the hands of Messrs: Bird, Savage, & Bird Merchants in London by the first of January in every Year for three Years certain, and thence every Year afterwards till countermanded by the Society the annual sum of Fifty Guineas, to be paid to the order of Mr: Cathalan to procure Olive Plants for the Society in the Mode pointed out by you. Mr: Peter Smith their Treasurer will remitt by the first Vessell a Bill to put Messrs: Bird Savage & Bird in cash for the ensuing January, and great care will be taken to prevent Mr: Cathalan being ever in advance for the Society. I beg the favour of you to forward the enclosed Letter to Mr: Cathalan and to direct such a mode for conducting the Enterprize as to you may seem best: but the Society would prefer, if feasible, the transmitting the plants by Ships immediately bound for this port, rather than by Vessells destined to other parts of the Continent. The Society have directed me to return you their best thanks for your great attention to the objects of their institution, and for the polite present you have made them of the Traité de l’Olivier par Mr: Couture which has arrived safe. I have the honour to be with great respect & esteem Your most obedt: & most hble Sert

Charles Cotesworth Pinckney

